Citation Nr: 1602853	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-25 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. Prior to September 22, 2013, the evidence of record showed that the Veteran's acquired psychiatric disability was manifested by occupational and social impairment with occasional decrease in work efficiency although generally functioning satisfactorily with routine behavior and self-care.

2. As of September 22, 2013, the evidence of record shows that the Veteran's acquired psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity because of such symptoms as panic attacks more than once a week, impairment of memory, disturbances of motivation and mood, and difficulty in maintaining effective relationships.   

CONCLUSIONS OF LAW

1. Prior to September 22, 2013, the criteria for an initial disability rating higher than 30 percent for acquired psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2015).

2. As of September 22, 2013, the criteria for a disability rating of 50 percent for acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2010 and August 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the record reflects that the Veteran's psychiatric symptoms worsened during the course of the appeals period and staged ratings are assigned accordingly.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities, including both anxiety disorder and posttraumatic stress disorder (PTSD):  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.  38 C.F.R. § 4.130. 

Facts and Analysis

At the VA examination in September 2010, the examiner considered the criteria for a diagnosis of PTSD under the DSM-IV (the American Psychiatric Association's Diagnostics and Statistical Manual of Mental Disorders, 4th edition) and found that they were not fully satisfied, because only two out of three required symptoms of persistent avoidance were shown.  As a result, the examiner diagnosed anxiety disorder rather than the claimed PTSD.  At the time of the examination, the Veteran reported that he had allowed his brother, an active alcoholic, to move in with him after the brother lost his job, which caused a lot of stress for the Veteran.  However, he had a good relationship with other family members, although his feelings of detachment from other after Vietnam had kept him from every marrying.  He had a girlfriend of eleven years in an on-and-off relationship.  He had previously played golf regularly, but had stopped once he was diagnosed with diabetes.  He denied suicidal or homicidal thoughts, denied having panic attacks, and stated that he did not think he was depressed.  The examiner described the Veteran's mental health symptoms had caused a significant impact on his interpersonal functioning.  

The Veteran was provided another VA examination for his psychiatric disability in August 2013, specifically with respect to his claim for increased disability rating for anxiety disorder.  At that time, he reported that he lived alone, but his brother occasionally stayed with him.  He played golf once a week with friends from high school and regularly spoke to his sister, but otherwise had no social interactions.  He reported disturbing dreams twice a week, had disrupted sleep, avoided war movies and any discussion of Vietnam, was consistently irritated, experienced memory loss and interrupted concentration, and was often fatigued.  The examiner indicated that the Veteran's disability picture was best described as one of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with the assigned 30 percent disability rating.  The examiner also stated that the Veteran appeared to be experiencing financial difficulty.

The Veteran, in his VA Form 9 Substantive Appeal, filed in September 2013 challenged the VA examiner's findings as well as the assigned 30 percent disability rating for anxiety disorder.  He asserted that he experienced panic attacks more than once a week, had memory loss that was more than mild, and had some symptoms of PTSD.  He also stated that he was a retired mailman with a good income, a credit rating of around 825, owned his own house and vehicle, and had no debt.  Rather, he felt that the examiner had based his assessment on the Veteran's appearance rather than on his symptoms.

At hearing in October 2015, the Veteran testified that he had panic attacks two or three times per week which left him lightheaded and sweaty.  He also had difficulty sleeping and often dreamt about the war.  He was taking a low-dose antidepressant to help him sleep.  He testified that he had problems with short and long term memory, sometimes forgetting where he was going and once coming out of a store to find he had left his vehicle running.  He described time spent in making sure his home was secure, with an alarm system and bars on the windows and doors, and stated that in public he was hyper-aware of his surroundings, always on the lookout for danger.  

In November 2015, the Veteran submitted a psychiatric assessment from a private mental health provider which diagnosed PTSD and major depressive disorder.  The examiner noted that the Veteran appeared depressed and was actively suicidal.  He reported that in the past he had heard explosions and had difficulty knowing if they were in his head or outside, although he had not this experience for at least six month.  He reported forgetfulness, such as when cooking dinner.  He had depressed mood, which he understood was related to his war-related nightmares, his feelings of detachment, and his lack of a meaningful relationship since his Vietnam service.  He reported constant hypervigilance, panic attacks two or three times a week, and daily suicidal thoughts, as well as homicidal thoughts on a weekly basis regarding his alcoholic brother and nephew who lived with him.  His religious beliefs prevented him from acting on his suicidal or homicidal thoughts.  He experienced periods of depression when he didn't exercise, bathe, or eat, but these were only occasional.  His primary focus was on surviving the day and doing the right things.  His social activities were limited and he felt lonely; he spoke with his sisters every few weeks and otherwise only saw the brother and nephew who lived with him.  The provider observed that the Veteran had difficulty in establishing and maintaining effective social relationships, but that it was difficult to judge the severity of other symptoms because he was retired and did not work.

Based on all of the evidence set forth above, the Board finds that an initial disability rating higher than 30 percent for acquired psychiatric disability is not warranted prior to September 29, 2013.  Both the September 2012 and the August 2013 VA examinations show symptoms consistent with the assigned 30 percent disability rating.  The Veteran's social relationships were described as good, as he was getting along with his sisters and even occasionally playing golf with friends.  His relationship with his alcoholic brother appeared strained, but the Veteran denied experiencing panic attacks, told the September 2010 VA examiner he did not think he was depressed, and did not describe any significant difficulties with activities of daily living.  He did not exhibit impaired judgment, impaired abstract thinking, of difficulty with following complex commands.  His affect was not described as flattened and his speech patterns were normal.  The 2013 VA examination listed only three major symptoms of psychiatric disability: anxiety, chronic sleep impairment, and mild memory loss, and specifically selected the 30 percent rating criteria as appropriate for the Veteran's disability picture.  As such, the Board finds that a higher disability rating was not warranted at that time.

The first evidence that the Veteran's disability picture with respect to his acquired psychiatric disability had worsened was on the VA Form 9 Substantive Appeal received September 29, 2013.  At that time, the Veteran stated that his memory loss was more than mild, that he experienced panic attacks more than once a week, and that he had other symptoms consistent with PTSD.  Evidence received after September 29, 2013, in the form of the Veteran's testimony at the October 2015 Board hearing and the private psychiatric assessment of November 2015 supports the statements of the September 29, 2013 submission.  As such, the Board will rely on the date of that submission as the date that worsening was shown, because no other evidence of the onset of worsening exists.  The Board notes that at the time of the September 2012 and August 2013 VA examinations, the Veteran reported that he was not receiving any mental health treatment and there is no other evidence of record of the Veteran's symptoms besides his statements, whether written, offered at hearing, or provided to examiners and practitioners.

Based on the evidence as of September 29, 2013, a 50 percent disability rating is warranted.  Specifically, the Veteran reports panic attacks more than once a week, impairment of short- and long-term memory, disturbances of motivation and mood, including days when he feels sufficiently depressed that he does not want to bathe, dress or eat, and difficulty in maintaining effective relationships.  The disability picture is one of reduced reliability and productivity, consistent with the 50 percent disability rating criteria.

A review of the evidence, however, shows that the Veteran does not exhibit deficiencies in most areas.  While he is not a socially outgoing person, by his own assertion he owns his own home and vehicles, has a good credit rating, and is not in debt.  There is no evidence that the Veteran has illogical speech patterns, difficulty functioning appropriately due to depression or anxiety, impaired impulse control, obsessional rituals, or difficulty in handling stressful situations.  While the November 2015 psychiatric assessment does discuss frequent suicidal and homicidal thoughts, the Veteran described being restrained from acting on those thoughts by his strong religious convictions.  He stated that he was a 0 on a scale of 1 to 10 for likelihood of acting on his suicidal or homicidal thoughts.  He has not acted violently towards himself or others, despite the additional stress of providing a home for his alcoholic brother and nephew.  He maintains a relationship with both of his sisters, talking to them regularly, and is able to attend his medical appointments and conduct his own grocery shopping.  Based on this evidence, the Board finds that 50 percent disability rating for acquired psychiatric disability is not warranted.

The Board notes that the November 2015 private assessment emphasized a diagnosis of PTSD with associated major depression rather than anxiety disorder, as the service-connected acquired psychiatric disability is described.  In reviewing the assessment, the Board further notes that the provider listed the Veteran's symptoms as described in the DSM-IV with respect to the various criteria for diagnosis and noted only one symptoms of avoidance under Criteria C, as compared with the two noted by the 2012 VA examiner, and with the three symptoms spelled out in the DSM-IV for a diagnosis of PTSD.  Without additional evidence to address this seeming discrepancy, the Board declines to change the diagnosis of disability for VA purposes.  However, regardless of the specific diagnosis assigned, the Veteran is shown to have a service-connected acquired psychiatric disability as a result of his service in Vietnam.  Whether the appropriate diagnosis is anxiety disorder, major depression, or PTSD, the rating criteria under 38 C.F.R. § 4.130 are the same and there is no prejudice to the Veteran.  

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation. Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms and disability level related to the Veteran's PTSD are consistent with the rating criteria for mental health disabilities, as discussed above, and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disability is denied.

Entitlement to a disability rating of 50 percent for an acquired psychiatric disability is granted as of October 29, 2015.


REMAND

The Veteran had service in Vietnam and is service-connected for diabetes mellitus, type II, and peripheral neuropathy in addition to the PTSD discussed above.  The record (to include the September 2010 VA psychiatric examination) shows that the Veteran took medical retirement from the United States Post Office because of health problems related to his diabetes mellitus.  The Court has made it clear that a claim for TDIU is encompassed in an increased disability rating claim where the record shows that the Veteran is not employed and the possibility exists that the unemployment is due to a service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the evidence in the record linking the Veteran's unemployed status to his diabetes, the question of entitlement to TDIU must be fully developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to provide additional information, to include medical documentation or signed releases to enable VA to obtain such documentation regarding his medical retirement from the United States Post Office.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Thereafter, the RO/AMC should obtain any necessary VA examinations and/or opinions with respect to the question of the Veteran's ability to obtain and sustain reasonably gainful employment in light of his service-connected disabilities.  Such examinations or opinions should comment on the functional effects and resulting limitations from each of the Veteran's service-connected disabilities and any treatment or medication related to the disabilities.  The examiner(s) should comment on the Veteran's ability to perform basic job functions such as sitting, standing, walking, lifting, carrying, remembering instructions, concentrating, interacting with the public and/or coworkers, and the ability to handle stress.

Complete access to the electronic claims file, to include both Virtual VA and VBMS records, should be provided to the examiner(s) for review.  The examiner(s) should provide an explanation or rationale for any opinion offered.

3. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


